Case 1:20-cv-22533-JEM Document 1 Entered on FLSD Docket 06/19/2020 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:20-CV-22533

 GLADYS LAZARA CASTANEDA,

         Plaintiff,

 vs.

 DIAMOND HEALTH MEDICAL CARE CENTER, INC. and
 GUILLERMO ORTEGA,

       Defendants.
 ______________________________/

                      COMPLAINT FOR FLSA OVERTIME VIOLATION(S)

         Plaintiff, Gladys Lazara Castaneda, sues Defendants, Diamond Health Medical Care

 Center, Inc. and Guillermo Ortega, based on the following good cause:

                                  Parties, Jurisdiction, and Venue

         1.      Plaintiff, Gladys Lazara Castaneda, was and is a sui juris resident of Miami-

 Dade County, Florida, at all times material.

         2.      Plaintiff was an employee of Defendants, as the term “employee” is defined by 29

 U.S.C. §203(e).

         3.      Plaintiff was a non-exempt employee of Defendants.

         4.      Plaintiff consents to participate in this lawsuit

         5.      Defendant, Diamond Health Medical Care Center, Inc. (“DHMCC”),

 is a sui juris Florida for-profit corporation with its principal place of business and registered agent

 in this District and it conducts its for-profit business in this District.

         6.      Defendant, Guillermo Ortega, was and is an owner / officer / director of the

 corporate Defendant for the relevant time period. He ran its day-to-day operations, made
                                            1

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22533-JEM Document 1 Entered on FLSD Docket 06/19/2020 Page 2 of 6



 financial decisions for the corporate Defendant, had supervisory authority over Plaintiff, and was

 partially, ultimately, and/or totally responsible for paying Plaintiff’s wages.

        7.      Defendants were Plaintiff’s direct employers, joint employers and co-employers, as

 that term “employer” is defined by 29 U.S.C. §203 (d).

        8.      Both Defendants employed Plaintiff.

        9.      This Court has original jurisdiction over Plaintiff’s federal question claims

 pursuant to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

        10.     Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

 business in this District, because the corporate Defendant maintains its principal place of business

 in this District, and because most if not all of the operational decisions were made in this District,

 while Plaintiff worked in this District, where payment was to be received.

                                         Background Facts

        11.     Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 under the Fair Labor Standards Act.

        12.     Defendants have been at all times material engaged in interstate commerce in the

 course of their provision of attendant care and services for others which, traditionally, cannot be

 performed without using goods, materials, supplies, and equipment that have all moved through

 interstate commerce.

        13.     Defendants also communicate with their workers by regularly and routinely using

 telephones, Internet, and/or facsimiles.

        14.     Furthermore, Defendants engage in interstate commerce in the course of their

                                                   2

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-22533-JEM Document 1 Entered on FLSD Docket 06/19/2020 Page 3 of 6



 submission of billings and receipt of payment involving out-of-state medical payors and/or the

 United States government.

         15.     Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period and/or in excess of $125,000

 for each relevant fiscal quarter.

         16.     In particular, Defendants own and operate a medical practice that also included

 the   provision     of     primary    care,   mental   health,   and    behavioral   therapy   to

 clients/patients/children, and to do so Defendants utilized computers, software, phones,

 computer networking equipment, toner, printers, pens, paper, supplies, furniture, phone systems,

 medications, medical devices, and other materials and supplies that were previously placed in the

 stream of commerce from outside of the State of Florida before being received in this District to

 engage in interstate commerce.

         17.     Plaintiff worked in a non-exempt capacity for Defendants.

         18.     In particular, Plaintiff worked for Defendants as a behavioral therapist from

 approximately March/April 2018 to December 31, 2018.

         19.     Defendants agreed to pay Plaintiff at the rate of $25.00 per hour for each

 client/patient/child they assigned to her and $28.00 per hour for each client/patient/child that

 Plaintiff brought in.

         20.     Defendants have records identifying the hours that Plaintiff spent performing

 therapy with the clients/patients/children.

         21.     Defendants instructed Plaintiff that the time she spent traveling between

 appointments during the day and the time she spent on paperwork was not compensable.



                                                   3

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:20-cv-22533-JEM Document 1 Entered on FLSD Docket 06/19/2020 Page 4 of 6



         22.     Plaintiff regularly and routinely worked more than 40 hours in a workweek for

 Defendants.

         23.     Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

         24.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

                                             Liability

         25.     Defendants knew or reasonably should have known that Plaintiff worked more

 than 40 hours during the time she worked for them as a result of their tracking the hours she

 worked and then paying her at her regular rate of pay for all documented hours worked beyond

 40 in a workweek (except for the days worked she was not paid) and by not paying her at all for

 the additional time that she spent traveling in between clients and/or for preparing the

 documentation she submitted.

         26.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

 time and one-half times her regular rate of pay for each of the overtime hours she worked during

 the relevant time period.

         27.     Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours she worked during the relevant time period violated the

 Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

 Defendants were not required to pay an overtime rate, and/or Defendants concocted a scheme

 pursuant to which the deprived Plaintiff the overtime pay earned

         28.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

 worked, plus an equal amount as a penalty/liquidated damages, plus all attorneys’ fees and costs.

                                                 4

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-22533-JEM Document 1 Entered on FLSD Docket 06/19/2020 Page 5 of 6



       WHEREFORE Plaintiff, Gladys Lazara Castaneda, demands the entry of a judgment in

 her favor and against Defendants, Diamond Health Medical Care Center, Inc. and Guillermo

 Ortega, jointly and severally, and after trial by jury and as follows:

                a.      That Plaintiff recovers compensatory overtime wage damages and an

                        equal amount of liquidated damages as provided under the law and in 29

                        U.S.C. § 216(b) – or interest on the unpaid wages if no liquidated damages

                        are awarded;

                b.      That Plaintiff recovers pre-judgment interest on all unpaid overtime wages

                        if the Court does not award liquidated damages;

                c.      That Plaintiff recovers an award of reasonable attorneys’ fees, costs, and

                        expenses pursuant to the FLSA;

                d.      That Plaintiff recovers all interest allowed by law;

                e.      That Defendants be Ordered to make Plaintiff whole by providing

                        appropriate overtime pay and other benefits wrongly denied in an amount

                        to be shown at trial and other affirmative relief;

                f.      That the Court declare Defendants to be in willful violation of the

                        overtime provisions of the FLSA; and

                g.      Such other and further relief as the Court deems just and proper.




                                                   5

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-22533-JEM Document 1 Entered on FLSD Docket 06/19/2020 Page 6 of 6



                                 DEMAND FOR JURY TRIAL

      Plaintiff, Gladys Lazara Castaneda, demands a trial by jury of all issues so triable.

      Respectfully submitted this 19th day of June 2020.

                                                      s/Brian H. Pollock, Esq.
                                                      Brian H. Pollock, Esq. (174742)
                                                      brian@fairlawattorney.com
                                                      FAIRLAW FIRM
                                                      7300 N. Kendall Drive
                                                      Suite 450
                                                      Miami, FL 33156
                                                      Tel: 305.230.4884
                                                      Counsel for Plaintiff




                                                  6

                     7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
